DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11-14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2020/0090572; hereinafter Wu), in view of Joo et al (US 2020/0126476; hereinafter Joo).
•	Regarding claims 1, 13, and 16, Wu discloses a display apparatus (figure 1) comprising: 
a plurality of display panels (figures 1 and 3 and ¶ 12); 
a power voltage generator which generates power voltages of the plurality of display panels, respectively (element 18 in figures 1-3 and ¶ 11); and 
a driving controller (element 180 in figures 2 and 3 and ¶ 15) which: 
receives the power voltages from feedback points of the plurality of display panels (FB in element 180 in figure 3 and ¶ 19), 
generates a control signal (note the connections between elements 180 and 184), and 
controls levels of the power voltages based on fed-back power voltages from the feedback points of the plurality of display panels (¶s 16 and 17), 
wherein the power voltage generator: 
adjusts the levels of the power voltages (¶s 16 and 17), 
generates compensation power voltages based on the control signal (¶s 16 and 17), and 
applies the compensation power voltages to the plurality of display panels through [at least one power line] (¶s 16 and 17).
However, Wu fails to explicitly disclose where [the at least one power line] is a plurality of power lines.
	In the same field of endeavor, Joo discloses where [the at least one power line] is a plurality of power lines (note the connection between each element 120-n and 110-n in figure 9A and ¶ 140).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Wu according to the teachings of Joo, for the purpose of enabling the sharing of power between display modules which may require more or less power than a single driving module may be able to supply (¶s 127 and 128).
•	Regarding claims 2, 11, 12, 14, 19, and 20, Wu, in view of Joo, discloses everything claimed, as applied to claims 1, 13, and 16.  Additionally, Wu discloses where:
Claims 2 & 14:	the plurality of display panels includes: 
	a first display panel (element 10 in figure 1), 
	a second display panel (at least suggested by the “tiled display” of ¶ 12; see also VDDdet(0)-VDDdet(5) in figure 3), 
	a third display panel (at least suggested by the “tiled display” of ¶ 12), and 
	a fourth display panel which are disposed in two rows and two columns (at least suggested by the “tiled display” of ¶ 12), and 
	the driving controller receives: 
	a first feedback power voltage from the first display panel (VDDdet(0) in figure 3), 
	a second feedback power voltage from the second display panel (VDDdet(1) in figure 3), 
	a third feedback power voltage from the third display panel (VDDdet(2) in figure 3) and 
	a fourth feedback power voltage from the fourth display panel (VDDdet(3) in figure 3).
Claims 11 & 19:	the display apparatus further comprises: 
	a level shifter (element 182 in figure 3 and ¶ 19) which: 
	receives a fed-back power voltage of the fed-back power voltages (VSSdet(0)-VSSdet(5) and VDDdet(0)-VDDddet(5) in figure 3 and ¶ 19), 
	shifts a level of the fed-back power voltage (element 182 in figures 2 and 3 and ¶ 19; where the signal output from element OP is not the same signal as its inputs, as indicated by “[t]he operational amplifier OP may generate a difference between the ground voltage average and the supply voltage average”), and 
	outputs a level-shifted power voltage to the driving controller (output of element OP in figure 3 and ¶ 19).
Claims 12 & 20:	a display panel of the plurality of display panels comprises a plurality of pixels (elements P(1,1)-P(M,N) om fogire 1), 
	a high power voltage and a low power voltage are applied to the plurality of pixels (elements 12 and 14, respectively, in figure 1), and 
	a power voltage of the power voltages is the high power voltage applied to the plurality of pixels (VDD in figures 2 and 3).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Joo, and further in view of Song (US 5,831,709).
•	Regarding claims 3 and 15, Wu, in view of Joo, discloses everything claimed, as applied to claims 2 and 14, respectively.  Although Wu discloses where, “when the display device 1 is applied in a tiled display device, the plurality of detected supply voltages VDDdet and the plurality of detected ground voltages VSSdet may be obtained from pixels at an edge or a corner location of the pixel array 10, so as to keep the brightness of edge pixels or corner pixels of the pixel array 10 to be substantially identical” (¶ 12), Wu, in view of Joo, fails to disclose the particular details of the locations of feedback points.
	In the same field of endeavor, Song discloses where a first feedback point of the first display panel is disposed at a corner portion of the first display panel (figure 6 and col. 7, lines 3-35), and where the corner portion of the first display panel is adjacent to the second display panel, the third display panel and the fourth display panel (inherent in the combined apparatus of Wu, Joo, and Song when the structure of the device of Wu is modified to include the structure of the device of Song).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Wu, as modified by Joo, according to the teachings of Song, for the purpose of compensating for voltage drops in the middle of a display (col. 7, lines 18-22).

Allowable Subject Matter
Claims 4-10, 17, and 18 are objected to for the reason(s) found in the Office action mailed 12 May 2022 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        09/01/2022